West, J.
(dissenting) : In the case chiefly relied on, Kershaw v. Schafer, 88 Kan. 691, 129 Pac. 1137, the defendant profited in a large amount by his own fraud. Such were the facts in the other cases cited by the defendant. Our attention is called to no authority holding the plaintiff liable beyond the loss of his commission. When the' defendant became fully advised that her vendee instead of paying her the $500 .had agreed to pay it to her agent she “wanted the deal to go through.”
*447“Q. You knew you had been swindled out of your Five Hundred Dollars? A. We trusted to luck to get it; we thought maybe—
“Q. You still wanted the deal to go through? A. We were very anxious the deal to go through, or would n’t have accepted the Thousand Dollars. We hesitated a while, we didn’t take it up on the Thousand Dollars; I said, ‘I couldn’t do it’, yet after I talked of it a while, we thought maybe we had better do it.
“Q. After you found out you had been swindled out of Five Hundred Dollars, you went on and had your contracts exchanged on July 1st? A. Yes, sir.
“Q. .And accepted your One Thousand Dollars? A. Yes, sir.
“Q. A month after you found that out? A. Yes, sir.”
. As Crook made plaintiff his agent in fixing the terms of the trade he could hardly have held Mrs. Cease to the contract had she desired to be released therefrom. It is not shown that her property would not have brought as good terms from some other purchaser as from Crook, and it is only by adding the machinations of the plaintiff to take advantage of his client to his success in finding a purchaser that it can be said that he caused the defendant the damage claimed. For the latter efforts he would have been entitled to his commission had they not been coupled with the disloyalty to his client. His entire part in the matter, however, left the defendant with her property, without any indebtedness to him for commission, and with full knowledge of the situation she voluntarily carried out the deal with Crook on the terms which the plaintiff had negotiated as between the parties thereto, and she having in that sense lost nothing and the plaintiff having gained nothing, the trial court correctly left the parties where it found them.